Citation Nr: 1431386	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinea versicolor, claimed as a skin rash.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  In September 2008, the Veteran submitted a VA Form 21-4138 in which he reported that within 90 days from his service separation, he was treated and prescribed medication for a skin rash condition. Additionally, the Veteran stated in his June 2009 VA Form 9, that he was seen at a "SFVA hospital in 1969". The Veteran further explained in his Form 9, that he was given topical cream to help care for his rash. The Veteran has stated he has been unsuccessful in obtaining the 1969 post-service records from the VA. The Veteran continued to state that he was told that his 1969 medical treatment post-service records were destroyed after seven years. The Veteran has not stated that an employee or representative of the VA informed him that his records were destroyed, nor is the Board aware of a VA practice of routinely destroying medical treatment records after seven years. Based on the Veteran's assertions on the VA Form 21-4138 and VA Form 9, the VA should attempt to obtain all pertinent 1969 records not already associated with this folder. The Veteran separated on May 6, 1969; thus 1969 records would be from the following date, if any. 

The Board notes that in a April 2008 VA medical examination report, the examiner incorrectly stated that tinea versicolor is documented within the Veteran's STRs. Looking at the examiner's medical opinion as a whole, it is clear to the Board, the examiner made a clerical error. Prior to the clerical error, the examiner opined that the rash documented in the Veteran's STRs appears to be tinea cruris, not tinea versicolor. Taken as a whole, the Board finds that the Veteran was given an adequate VA examination/opinion. However, if 1969 VA records are associated with the claims file, a supplemental opinion with consideration of them should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining all San Francisco VAMC May 7, 1969 - December 31, 1969 treatment records, if any, associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion.   The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current skin rash condition is related to, or aggravated by, his military service. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale.  The examiner should consider the entire claims file to include:  a.) the STRs; b.)the Veteran's statements that he has had a skin rash condition since separation from service, and c.) the April 2008 VA examination report.  If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



